DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-6, 8-9, 11, 13-16, 18-22, 24-26, 28, 30-35, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is the sole independent claim pending.  For convenience, claim 1 is reproduced below.


    PNG
    media_image2.png
    360
    566
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    286
    565
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    582
    567
    media_image4.png
    Greyscale



As can be seen in claim 1, step a) v. the method requires use of “a first restriction enzyme that is not a nicking enzyme but is capable of recognising the recognition sequence of the first primer and cleaving only the first primer strand of the cleavage site”.  Similarly, in step a) vi., the method requires use of “second restriction enzyme that is not a nicking enzyme but is capable of
recognising the recognition sequence of the second primer and cleaving only the second primer strand of the cleavage site”.  It stands to reason that whether the cleavage is one that results in a 5’ overhang, a 3’ overhang, a blunt end, and/or is the product of a Type IIs restriction enzyme, half of the “cleavage site” would still be present.  Perhaps applicant had intended to specify that cleavage occurs >>at<< the cleavage site.

Attention is directed to claim 1 at steps b) and c).  As can be seen in steps b) i. and b) ii., the first and second probes can hybridize to an amplification product and when such does occur, such “produced a detector species”.  However, in step c), one is to perform the following:
differentially detecting the presence of the detector species produced in step b) from
the hybridisation of the first and second probes to said at least one species within the
amplification product.

While it stands to reason that one can differentially detect the presence of the detector species, as such would comprise the first and second oligonucleotide probes, it does not follow that one would be able to somehow distinguish the “detector species” from that which comprises both the first and second probes for if both first and second probes have bound to an amplicon- the same amplicon, then it is a detector species.  Seemingly, the one is having to distinguish detector species from detector species, which are seemingly identical, using the same probe sets.  Perhaps applicant is seeking to have one perform differential detection between those amplicons that have but one probe, and/or no probe hybridized thereto from an amplicon that has both, first and second probes hybridized to the same amplicon.

Claims 3-6, 8-9, 11, 13-16, 18-22, 24-26, 28, 30-35, and 50, which depend from claim 1, fail to overcome the above-identified issues and are similarly rejected.


As a result of amendment, claim 1, at step b), comprises a newly-added wherein clause.  As stated therein:
wherein at least one of the first and second oligonucleotide probes is blocked at the 3’
end from extension by the DNA polymerase and is not capable of being cleaved
by either the first or second restriction enzymes[.]  (Emphasis added)

By way of comparison, dependent claim 4 (reproduced infra) still refers to “the blocked oligonucleotide probe” (note use of “probe” in singular form).  It is noted with particularity that claim 4 does not indicate that there could be more than one of the first and second probes being blocked, as is now recited in claim 1 from which it depends. Given such, it is less than clear if claim 4 encompasses a potential plurality of blocked oligonucleotide probe.
 

    PNG
    media_image5.png
    59
    568
    media_image5.png
    Greyscale


Claim 21 is confusing as to whether the “restriction enzyme recognition sequence and cleavage site” can be one sequence, e.g., the cleavage site is within the recognition sequence, or whether the two are separate, therein requiring use of a Type IIs restriction enzyme.

Claim 34 is indefinite with respect to how “the target nucleic acid is used for the diagnosis” (emphasis added).  Claim 35, which depends from claim 34, does not overcome these issues and is similarly rejected.


Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-9, 11, 13-16, 18-22, 24-26, 28, 30-35, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As a result of amendment, claim 1, the sole independent claim pending, now recites the following limitation:
wherein at least one of the first and second oligonucleotide probes is blocked at the 3’
end from extension by the DNA polymerase and is not capable of being cleaved
by either the first or second restriction enzymes[.]

It is noted that the claim requires, at a minimum, that only one of the oligonucleotide probes be incapable of being cleaved by either the first or second restriction enzymes. Given such, it stands to reason that if the second probe is still capable of being cleaved by one of the restriction enzymes, that it could well be rendered incapable of binding to any support, and if already bound to a support, that it be cleaved from same.  As can be seen in claim 20, “the detector species is detected by a colorimetric or electrochemical signal produced with carbon or gold.”  It stands to reason that if the first oligonucleotide probe is not protected from enzymatic cleavage, and it is the one probe carrying “detection moiety that permits detection” (claim 1, b) i.), one would not be able to accurately and reproducibly determine if the target is bound to a support via the second probe as the detectable moiety is no longer bound.
Assuming arguendo that both probes are protected from enzymatic cleavage/degradation, and that “the detector species is detected by a colorimetric or electrochemical signal produced with carbon or gold” (claim 20), and that no target is present, and there is no removal of unhybridized probes, including no removal of the detectable moiety, it stands to reason that the detector species would still be present and would still impart its effect, e.g., an electrical signal, one would not be able to determine

Attention is directed to claim 1 at steps b) and c).  As can be seen in steps b) i. and b) ii., the first and second probes can hybridize to an amplification product and when such does occur, such “produced a detector species”.  However, in step c), one is to perform the following:
differentially detecting the presence of the detector species produced in step b) from
the hybridisation of the first and second probes to said at least one species within the
amplification product.

While it stands to reason that one can differentially detect the presence of the detector species, as such would comprise the first and second oligonucleotide probes, it does not follow that one would be able to somehow distinguish the “detector species” from that which comprises both the first and second probes for if both first and second probes have bound to an amplicon- the same amplicon, then it is a detector species.  A review of the disclosure fails to identify where applicant has enabled a method whereby one can “differentially detecting the presence of the detector species produced in step b) from the hybridisation of the first and second probes to said at least one species” for seemingly, the one is having to distinguish detector species from detector species, which are seemingly identical, using the same probe sets.

For convenience, claim 31 is reproduced below.

    PNG
    media_image6.png
    57
    570
    media_image6.png
    Greyscale


As evidenced above, dependent claim 31 specifies that the method of claim 1 fairly
encompasses the simultaneous detection of an unlimited number of different “target nucleic
acids”. In recognition that 35 USC 112(d) requires that dependent claim further limit the claimed invention, claim 1 must encompass the aspect of detecting an unlimited number of different target nucleic acids that are present in a sample.  The method does not require that different labels be used for each target. It stands to reason that if one is attempting to detect a multitude of different targets, and such detection is predicated on an “electrochemical signal” for each of the probe-target duplexes, one would not be able to determine which electrical signal is to be correlated with which target. In short, the claimed method is not enabled for such claimed embodiments.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 3-6, 8-9, 11, 13-16, 18-22, 24-26, 28, 30-35, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Response to argument
At pages 8-17 of the response of 21 January 2021, hereinafter the response, applicant’s representative traverses the rejection of claims under 35 USC 112(a) for not satisfying the enablement requirement.  At page 13 of the response said representative asserts:
Next, the Office Action states, “dependent claim 31 specifies that the method of claim 1 fairly encompasses the simultaneous detection of an unlimited number of different ‘target nucleic acids.” The method does not require that different labels be used for each target.” (See Office Action, pages 8-9, paragraph 23) Applicant respectfully disagrees. Based on the Specification, one of ordinary skill the art would readily be able to use the presently claimed method to detect multiple targets in a sample, and the Specification gives guidance as to how this can be achieved, such as by spatial positioning, see for example, page 22, line 37 to page 26, line 25, Example 3 and Figs. 7A-7D.

The above argument has been considered and has not been found persuasive.  It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 


In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 3-6, 8-9, 11, 13-16, 18-22, 24-26, 28, 30-35, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0265070 A1 (Hudson et al.), see paragraph [0190];
US 6,365,346 B1 (Patel et al.), see column 31, third paragraph.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634